DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/12/2022 has been entered.

Response to Arguments/Amendments
3.	With respect to Claim Rejections 35 USC §103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 22, 29, 31, 32, 39, 41 are rejected under 35 U.S.C.103 as being unpatentable over Yuan et al. (US 2014/0333509 A1) in view of Hart et al. (US 2014/0278438 A1).

	With respect to Claim 1, Yuan et al. disclose 
	
   	A system, comprising: 
 	at least one processor (Yuan et al. [0031] one or more processors (CPUs) 310); and 
 	at least one memory comprising instructions that, when executed by the at least one processor (Yuan et al. [0031] As shown in FIG. 3, device 110 may include one or more processors (CPUs) 310, which are typically one or more specialized or dedicated portable device microprocessors or microcontrollers, an input/output device module 320 configured to allow users to input and output information and interact with applications installed on the device 110, such as the client application 364, one or more read only memory (ROM) devices 330 or equivalents to provide non-volatile storage of data and/or application or operating system programs, one or more display modules 350, such as an LCD or equivalent display device, as well as one or more memory spaces 360), cause the system to: 
 	receive first data representing a request to associate a first device and a second device (Yuan et al. [0107] a) Receive a registration request from a display device, [0007] In one aspect, disclosed herein is a method for interacting with a display device using a remote device. The method includes receiving, from a display device, a request to establish a connection. The method further includes generating, based upon the request, a pairing code associated with a communication channel to be established with the remote device. The pairing code and application information useable by the display device to render displayed information may then be sent to the display device, see paragraph [0009]), wherein: 
 		the second device has a first hardware capability that is absent from the first device (Yuan et al. [0026] The display device 130 is typically comprised of a computing unit and an element capable of providing a dynamic display output, such as an LED or LCD screen, [0003] dynamic video displays are becoming increasingly common in public areas, disseminating information to passing individuals, and are often used for content presentation, distribution, and advertising. Due to their dynamic nature, such displays are substituting and complementing traditional forms of content distribution, such as posters, billboards, and flyers. As underlying hardware for such displays has improved, these displays may now establish direct connections to the Internet, opening a new set of interaction possibilities, beyond non-interactive forms of video and static content), and 
 	 	 request to associate corresponds to the second device to be used in response to a user of the first device requesting output of content requiring the first hardware capability (Yuan et al. [0027] The user may then perform an action on the remote device 110, resulting in some form of dynamic interaction with the display device 130 (stage 230), [0040] In one embodiment "Internet-enabled dynamic display" is abbreviated as "display device", and refers to a physical hardware device or combination of devices with an Internet connection, that is capable of rendering Internet web pages or Internet content, and may have extended capabilities for producing sound to an external or embedded sound device, see paragraphs [0041-0050]); 
 	based at least in part on the request to associate, store second data associating the first device and the second device (Yuan et al. [0024] In another aspect the server may provide receive a registration request from a display device and responsively issue a pairing code to the display device. The server may also receive a connection request from a remote device with the pairing code given to the display device and use the pairing code to associate the display device and the remote device. In addition, the server may provide notification to both the display device and the remote device that a communication channel has been established); 
	Yuan et al. fail to explicitly teach 
 	after storing the second data, receive, from the first device, audio data representing speech; 
 	process the audio data to determine that the audio data represents a first request to output first content; 
 	determine that the output of the first content requires the first hardware capability; and 
 	based at least in part on the second data and the output of the first content requiring the first hardware capability, cause the second device to display the first content.  
	However, Hart et al. teach
 	after storing the second data, receive, from the first device, audio data representing speech (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0011] techniques for receiving a voice command from a user, in response, providing audible content to the user using a first device and providing visual content for the user using a second device, [0029] “Please tell me about Ben Franklin”); 
 process the audio data to determine that the audio data represents a first request to output first content (Hart  et al. [0029] The device 106 may then either perform speech recognition locally (e.g., on the speech-recognition engine 116) or may upload this audio signal to the remote computing resources 118 for performing the speech recognition (e.g., on the speech-recognition engine 128)); 
	determine that the output of the first content requires the first hardware capability (Hart et al. [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device); and 
 	based at least in part on the second data and the output of the first content requiring the first hardware capability (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0029] “Please tell me about Ben Franklin”, [0013] In some instances, the first device provides this instruction automatically upon the user issuing the voice command. For instance, the first device may simply instruct the user's tablet computing device to display the details regarding Benjamin Franklin before, after, or while the first device outputs the audible content. In other instances, the device may provide this instruction in response to receiving an additional voice command from the user. For instance, after finishing outputting a summary of Benjamin Franklin,  the first device may audibly output the following query: "Would you like to see additional information on your tablet"? If the user responds positively, then the device may provide the instruction to display additional content to the second device), 
 	cause the second device to display the first content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)
 Yuan et al. and Hart et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  

 	With respect to Claim 22, Yuan et al. in view of Hart et al. teach 
 	wherein the speech is silent as to which device is to output the first content (Hart et al. [0029] “Please tell me about Ben Franklin”); 

With respect to claim 29, Yuan et al. in view of Hart et al. teach disclose
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] , by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to, prior to storing the second data: 
 	determine a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like); and 
 	determine, in the user account, indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)

 	With respect to Claim 31, Yuan et al. disclose 
 	receiving first data representing a request to associate a first device and a second device (Yuan et al. [0107] a) Receive a registration request from a display device, [0007] In one aspect, disclosed herein is a method for interacting with a display device using a remote device. The method includes receiving, from a display device, a request to establish a connection. The method further includes generating, based upon the request, a pairing code associated with a communication channel to be established with the remote device. The pairing code and application information useable by the display device to render displayed information may then be sent to the display device, see paragraph [0009]), wherein: 
 	 	the second device has a first hardware capability that is absent from the first device (Yuan et al. [0026] The display device 130 is typically comprised of a computing unit and an element capable of providing a dynamic display output, such as an LED or LCD screen, [0003] Dynamic video displays are becoming increasingly common in public areas, disseminating information to passing individuals, and are often used for content presentation, distribution, and advertising. Due to their dynamic nature, such displays are substituting and complementing traditional forms of content distribution, such as posters, billboards, and flyers. As underlying hardware for such displays has improved, these displays may now establish direct connections to the Internet, opening a new set of interaction possibilities, beyond non-interactive forms of video and static content), and 
 	  	the request to associate corresponds to the second device to be used in response to a user of the first device requesting output of content requiring the first hardware capability (Yuan et al. [0027] The user may then perform an action on the remote device 110, resulting in some form of dynamic interaction with the display device 130 (stage 230), [0040] In one embodiment "Internet-enabled dynamic display" is abbreviated as "display device", and refers to a physical hardware device or combination of devices with an Internet connection, that is capable of rendering Internet web pages or Internet content, and may have extended capabilities for producing sound to an external or embedded sound device, see paragraphs [0041-0050]); 
 	based at least in part on the request to associate, storing second data associating the first device and the second device (Yuan et al. [0024] In another aspect the server may provide receive a registration request from a display device and responsively issue a pairing code to the display device. The server may also receive a connection request from a remote device with the pairing code given to the display device and use the pairing code to associate the display device and the remote device. In addition, the server may provide notification to both the display device and the remote device that a communication channel has been established); 
 	Yuan et al. fail to explicitly teach 
 	after storing the second data, receiving, from the first device, audio data representing speech; 
 	processing the audio data to determine that the audio data represents a first request to output first content determining that the output of the first content requires the first hardware capability; and 
 	based at least in part on the second data and the output of the first content requiring the first hardware capability, 
 	causing the second device to display the first content.  
 	However, Hart et al. teach
 	after storing the second data, receiving, from the first device, audio data representing speech (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0011] techniques for receiving a voice command from a user, in response, providing audible content to the user using a first device and providing visual content for the user using a second device, [0029] “Please tell me about Ben Franklin”); 
 	processing the audio data to determine that the audio data represents a first request to output first content determining that the output of the first content requires the first hardware capability (Hart  et al. [0029] The device 106 may then either perform speech recognition locally (e.g., on the speech-recognition engine 116) or may upload this audio signal to the remote computing resources 118 for performing the speech recognition (e.g., on the speech-recognition engine 128), [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device); and 
 	based at least in part on the second data and the output of the first content requiring the first hardware capability (Hart et al. [0032] the user may register his or her devices with the entity that provides support to the device. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like, [0029] “Please tell me about Ben Franklin”, [0013] In some instances, the first device provides this instruction automatically upon the user issuing the voice command. For instance, the first device may simply instruct the user's tablet computing device to display the details regarding Benjamin Franklin before, after, or while the first device outputs the audible content. In other instances, the device may provide this instruction in response to receiving an additional voice command from the user. For instance, after finishing outputting a summary of Benjamin Franklin,  the first device may audibly output the following query: "Would you like to see additional information on your tablet"? If the user responds positively, then the device may provide the instruction to display additional content to the second device), 
 	causing the second device to display the first content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)
 Yuan et al. and Hart et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content (Hart et al. [0044] In response  to identifying this speech, the device 106 instructs the device 130 to display the information regarding Benjamin Franklin.)  

 	With respect to Claim 32, Yuan et al. in view of Hart et al. teach 
 	wherein the speech is silent as to which device is to output the first content (Hart et al. [0029] “Please tell me about Ben Franklin”); 

With respect to claim 39, Yuan et al. in view of Hart et al. teach
 	wherein the first data is second audio data representing second speech (Hart et al. [0032] , by querying the user as to which devices are in the environment 102, and/or the like), the second audio data is received from the first device, the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content), and the method further comprises: 
 	determining a user account associated with the first device (Hart et al. [0032] In addition, the device 106 may identify a device that is not only proximate to the user, but that is also associated with the user. In some instances, the user may register his or her devices with the entity that provides support to the device 106. As such, the device 106 may check this registry to identify which devices are associated with the user 104. Again, the device 106 may alternatively make this determination in any other manner, such as by directly querying the user or the like); and 
 	determining, in the user account, an indicator of the second device (Hart et al. [0032] the device 106 may check this registry to identify which devices are associated with the user 104.)

With respect to Claim 41, Yuan et al. in view of Hart et al. teach 
wherein the second device is associated with the first hardware capability and the first device is associated with a second hardware capability that is different from the first hardware capability (Hart et al. [0011] the first device might not include a display for displaying graphical content. As such, the first device may be configured to identify devices that include displays and that are proximate to the first device. The first device may then instruct one or more of these other devices to output visual content associated with a user's voice command, Yuan et al. [0026] The display device 130 is typically comprised of a computing unit and an element capable of providing a dynamic display output, such as an LED or LCD screen.)

7.	Claims 23, 33 are rejected under 35 U.S.C.103 as being unpatentable over Yuan et al. (US 2014/0333509 A1) in view of Hart et al. (US 2014/0278438 A1) and Severn et al. (US 2018/0197009 A1.)

 	With respect to Claim 23, Yuan et al. in view of Hart et al. teach  all the limitation of Claim 21 upon which Claim 23 depends. Yuan et al. in view of Hart et al. fail to explicitly teach
 	However, Severn et al. teach 
 	wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receiving the first data, cause the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device); 
 	receive third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
 	after receiving the third data, store the second data (Severn et al. Fig. 3 elements 310-360.)
 Yuan et al., Hart et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)

With respect to Claim 33, Yuan et al. in view of Hart et al. teach  all the limitation of Claim 31 upon which Claim 33 depends. Yuan et al. in view of Hart et al. fail to explicitly teach
However, Severn et al. teach
 	further comprising: 
 	after receiving the first data, causing the second device to display second content (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device); 
 	receiving third data acknowledging the second content is being displayed by the second device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image); and 
 	after receiving the third data, storing the second data (Severn et al. Fig. 3 elements 310-360.)
Yuan et al., Hart et al. and Severn et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of the push notification as taught by Severn et al. for the benefit of notifying the user the trigger image on the paired device (Severn et al. [0019] The mobile device may be able to detect the physical proximity by, for example, knowing GPS coordinates of the trigger image, or receiving a signal from the trigger image or a device near the trigger image (e.g., over Wi-Fi or Bluetooth). Once this proximity is detected, the mobile device may push a notification to, the paired device to suggest to the user that they should search for the trigger image, Fig. 3 elements 310-360.)

8.	Claims 27, 37 are rejected under 35 U.S.C.103 as being unpatentable over Yuan et al. (US 2014/0333509 A1) in view of Hart et al. (US 2014/0278438 A1) and Mutagi (US 2015/0154976 A1.)

 	With respect to Claim 27, Yuan et al. in view of Hart et al. teach all the limitation of Claim 21 upon which Claim 27 depends. Yuan et al. in view of Hart et al. fail to explicitly teach
 	wherein the first device is a portable computing device  and the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
	However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the at least one memory further comprises instructions that, when executed by the at least one processor (Mutagi Fig. 2 elements 202 and 204), further cause the system to: 
 	receive the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
 	Yuan et al., Hart et al. and Mutagi are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of the server as taught by Mutagi for the benefit of registering the new secondary device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)

 	With respect to Claim 37, Yuan et al. in view of Hart et al. teach all the limitation of Claim 31 upon which Claim 37 depends. Yuan et al. in view of Hart et al. fail to explicitly teach
 	wherein the first device is a portable computing device and the method further comprises: 
 	receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device.  
However, Mutagi teach 
 	wherein the first device is a portable computing device (Mutagi [0025] The voice controlled device 200 may also be implemented as a mobile device 200(2) such as a smart phone or personal digital assistant) and the method further comprises: 
 	receiving the first data from an application installed on the first device, the application being associated with a speech processing system remote from the first device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)
 	Yuan et al., Hart et al. and Mutagi are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of the server as taught by Mutagi for the benefit of registering the new secondary device (Mutagi Fig. 7 element 704 Kitchen lamp, [0088] At 1202, the voice controlled device 200 sends the speech input data (and other information as appropriate) to the server(s) 312 to register the secondary device 502 with an account associated with the user. At 1204, the server(s) 312 perform an analysis to register the device with the account of the user and processes the speech input data into speech recognition data that may be used by the speech processing module(s) 210 to recognize the name assigned to the device by the user. The server(s) 312 may then send a confirmation of the registration to the voice controlled device 200 along with an instruction to the voice controlled device 200 to request the user 102 test the configuration.)

9.	Claims 30, 40 are rejected under 35 U.S.C.103 as being unpatentable over Yuan et al. (US 2014/0333509 A1) in view of Hart et al. (US 2014/0278438 A1) and Halash et al. (US 2015/0243283 A1.)

 	With respect to Claim 30, Yuan et al. in view of Hart et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and the at least one memory further comprises instructions that, when executed by the at least one processor (Hart et al. [0053] the voice-controlled device 106 includes the processor 112 and memory 114. The memory 114 may include computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor 112 to execute instructions stored on the memory), 
	Yuan et al. in view of Hart et al. fail to explicitly teach
 	further cause the system to: 
 	receive from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, 
 	wherein the second data is stored based at least in part on receiving the indicator. 
	However, Halash et al. teach 
 	further cause the system to: 
 	receive from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105), 
 	wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Yuan et al., Hart et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 
	With respect to Claim 40, Yuan et al. in view of Hart et al. teach
 	wherein the first device is a displayless device (Hart et al. [0011] the first device might not include a display for displaying graphical content) and 
 	Yuan et al. in view of Hart et al. fail to explicitly teach
 	the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal, 
 	wherein the second data is stored based at least in part on receiving the indicator.  
However, Halash et al. teach
the method further comprises: 
 	receiving from the first device, an indicator of the second device, the first device receiving the indicator from the second device via a Bluetooth signal (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105),  
 	wherein the second data is stored based at least in part on receiving the indicator (Halash et al. Fig. 2 elements 210 and 215 Register and store device(s)/applications.)
 	Yuan et al., Hart et al. and Halash et al. are analogous art because they are from a similar field of endeavor in the Signal processing and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of establishing the connection between the remote device and the display device as taught by Yuan et al., using teaching of processing the audio data as taught by Hart et al. for the benefit of instructing the second device to output visual content, using teaching of Bluetooth connection as taught by Halash et al. for the benefit of detecting the devices and registering the detected devices (Halash et al. [0028] FIG. 2 is a diagram of an exemplary process 200 for disambiguating commands received in a central computing device. The process 200 begins in a block 205, in which the computer 105, e.g., upon being powered on, determines whether one or more devices 150 are detected. For example, has mentioned above, a Bluetooth connection or the like may be detected, and/or a device 150 may be physically connected, e.g., via a USB or micro-USB connection or the like, to the computer 105, Fig. 2 elements 210 and 215 Register and store device(s)/applications.)

Allowable Subject Matter
10.	Claims 24, 25, 28, 34, 35, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Claims 26, 36 are objected to as being dependent upon an objected claim(s).  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Chang (US 2015/0070250 A1.) In this reference, Chang disclose a method/a system for pairing remote display and portable handheld computing device. 
b. 	Lee (US 2013/0125212 A1.) In this reference, Lee disclose a method/a system for transmitting display data stored in a source device to a target device in order to display the display data on the screen of the target device. 
c. 	Lee et al. (US 10,212,110 B2.) In this reference, Lee et al. disclose a method/a system for transmitting the scan data to the display device and displaying the scan data on the display device.

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655